COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Q'Max America. Inc., d/b/a Q' Max America Solutions, Inc., d/b/a
                         Q'Max Solutions, d/b/a Q'Max Solutions, Inc. v. Screen Logix, LLC

Appellate case number:   01-15-00319-CV

Trial court case number: 2015-05002

Trial court:             125th District Court of Harris County

        Appellee Screen Logix’s Motion to Dismiss the Interlocutory Appeal for Want of
Jurisdiction is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: May 14, 2015